Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of the jury is against the weight of evidence. All concur, except Taylor, P. J., and Wheeler, J., who dissent and vote for affirmance. (Appeal .from a judgment for defendant for no cause of action in an automobile negligence action. The order denied a motion for a new trial.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [See post, p. 891.]